Per Curiam.

Upon a stipulation of facts the court below, determining that a bailment was created when the plaintiff’s subrogor left his automobile parked in a lot operated by defendant in the Kennedy International Airport, gave judgment for plaintiff in the sum of $4,293.81. In a similar case involving parking in the same airport we found that what was acquired was “ a mere license or privilege to park its car ” (Greene Steel & Wire Co. v. Meyers Bros., 44 Misc 2d 646, 647).
Even putting aside our duty under stare decisis to follow this case, there is presented no cogent reason for departing from it, as urged by respondent. It appears to reflect the majority view in this country (see Automobiles — Parking Lot Liability, 7 ALR 3d 927, 934, 937, et seq.; and, also, 20 Syracuse L. R. 382) and has been cited with approval in another jurisdiction (see Wall v. Airport Parking Co. of Chicago, 88 Ill. App. 2d 108, affd. 41 Ill. 2d 506).
The judgment should be reversed, with $30 costs, and judgment directed for 'defendant dismissing the complaint.